Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed system for endoscopic imaging comprising, inter alia, 
“wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of:
	suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
	suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor. “ 
Dai et al. teaches a system for endoscopic imaging ([0033-0034]), the system comprising: an emitter (light source 522; [0044] controlled by light strobing control 527 to strobe the light source) for emitting pulses of electromagnetic radiation; an image sensor (imaging sensor 101; [0004]) comprising a pixel array for sensing reflected electromagnetic radiation; and a controller (apparatus 525; [0036, 0044]; fig 5) in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency; wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user ([0044-0046]).  However, Dai does not disclose suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of: suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination 
Kornblau et al. teaches projecting electromagnetic radiation emitted by the emitter comprises a laser mapping pattern ([0120]) for registering the coordinate system of the automatic intra-body drug delivery system to the coordinate system of the CT angiography database, using a registration system to compensate for head movement ([0119]).  However Kornblau does not disclose suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of: suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor, therefore Dai does not meet all the limitations of the currently pending claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795